DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 18 June 2020. Claim(s) 21-40 is/are presently pending in the application, of which, claim(s) 21, 33, and 36 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application No. 15/385,804 filed on 20 December 2016.

An IDS was received on 18 June 2020. All references have been considered except where lined through.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan et al. (U.S. PGPub No. 2019/0034416 A1) (hereinafter Al Hasan) in view of Gallant, Context Vectors: A Step Toward a “Grand Unified Representation”, Hybrid Neural Systems, pp. 204-210, 2000, retrieved on 16 July 2022, retrieved from the internet <URL: https://link.springer.com/content/pdf/10.1007/10719871.pdf> (hereinafter Gallant).

As per claim 21, Al Hasan teaches a computer-implemented method of predicting documentation associated with an encounter between attendees (0053), the method comprising: 
obtaining, by one or more computing devices, attendee data indicative of one or more previously generated visit notes associated with a first attendee of a subject encounter between the first attendee and a second attendee (0055 and 0021 - Medical records and reports are Applicant’s visit notes, wherein the records are for a first attendee (“particular to a patient.”) and a second attendee (“e.g., clinician, doctor, nurse, care facility staff, family member, friend, etc.”).); 
inputting, by the one or more computing devices, the attendee data into a machine- learned note prediction model comprising a first neural network (0056 - An LSTM network is a neural network; generating an LSTM model is inputting the training corpus in to the LSTM model for training); 
receiving as output of the machine-learned note prediction model, by the one or more computing devices, data indicative of a predicted visit note, the predicted visit note comprising a set of predicted information expected to be included in a subsequently generated visit note associated with the first attendee (0058 and 0021 - candidate paraphrases are data indicative of a predicted visit note. Applicant’s specification at 0057 states that the predicted visit note may just be “medical history”.  Al’s training corpus is specifically designed to condense medical history and present it to clinicians, see para 21 “generate paraphrases as described herein for clinical, non-clinical, and/or other applications… system 10 is configured to paraphrase language in clinical documents such that a user 12 may quickly come up to speed with the latest information relevant to a particular patient.”).

But Al Hasan does not explicitly disclose:
inputting, by the one or more computing devices, the attendee data into a machine- learned note prediction model comprising a first neural network and a second neural network;
generating, by the one or more computing devices, one or more context vectors as output of the first neural network; or
inputting, by the one or more computing devices, the one or more context vectors into the second neural network[.] (Emphasis added).

However this amounts to nothing more than merely making the neural network separable into two networks. This is obvious as it would have been clearly advantageous to segregate the two tasks of importing the learning of notes and generation of predicted note output in order to more easily diagnose their individual effectiveness and troubleshooting. See MPEP 2144.04 (V)(C). 

That the two networks communicate via one or more context vectors (undefined by the specification) is clearly suggested by Gallant. E.g. Gallant at Abstract (“4. Use context vectors as input to standard learning algorithms.”) It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Gallant into the invention of Al Hasan in order to have one neural network generating one or more context vectors as output to be used by a second neural network as input. This would have been clearly advantageous as it would provide an efficient means of transferring knowledge from one network to the other. See Gallant at section 2.4. The combination hereinafter AG.

As per claim 33, AG teaches a computing system (Figure 1 item 10 and 0051), comprising: 
one or more processors (Figure 1 item 20 and 0051); and 
one or more memory devices, the one or more memory devices storing computer- readable instructions that when executed by the one or more processors cause the one or more processors to perform operations (Figure 1 item 22and 0051), the operations comprising: 
For the remaining limitations, see the examiner’s remarks regarding claim 21.

As per claims 36 and 37, see the examiner’s remarks regarding claim 21 and 22.

As per claims 22 and 34, AG teaches the computer-implemented method of claim 21, further comprising: 
receiving, by the one or more computing devices, one or more prediction vectors as output of the second neural network, the one or more prediction vectors being descriptive of information to potentially be included in the predicted visit note (see the examiner’s remarks regarding claim 21. It is noted that “prediction vector” is undefined and does not appear to be a term of art).

As per claim 24, AG teaches the computer-implemented method of claim 21, wherein the attendee data comprises data indicative of one or more previously generated visit notes for the first attendee, each previously generated visit note being associated with a previous encounter of the first attendee (Al Hasan at 0055 and 0021).

As per claim 25, AG teaches the computer-implemented method of claim 21, wherein the attendee data comprises data associated with the subject encounter between the first attendee and the second attendee (Al Hasan at 0055 and 0021).

As per claim 26, AG teaches the computer-implemented method of claim 25, wherein the data associated with the subject encounter comprises data provided to a user computing device prior to a generation of a visit note associated with the subject encounter  (Al Hasan at Figure 7 step 702 compare with step 706).

As per claim 27, AG teaches the computer-implemented method of claim 21, wherein the first attendee is a patient associated with the subject encounter and the second attendee is a medical professional associated the subject encounter, and wherein the attendee data includes data relating to a medical history of the patient (Al Hasan at 0055 and 0021).

As per claim 28, AG teaches the computer-implemented method of claim 27, wherein the data indicative of the predicted visit note comprises substantive information expected to be included in the subsequently generated visit note associated with the subject encounter based at least in part on the attendee data (Al Hasan at 0055, 57, 58, and 0021).

As per claim 29, AG teaches the computer-implemented method of claim 21, wherein the first neural network comprises a long short-term memory recurrent neural network (Al Hasan at 0056 - An LSTM network is a long short-term memory recurrent neural network).

As per claim 39, see examiner’s remarks regarding claims 25 and 26.

As per claim 40, see examiner’s remarks regarding claims 27 and 28.

Claim(s) 23, 35 ,and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan in view of Gallant as applied to claims 21, 33, and 36 above, and further in view of Black et al. (U.S. Patent No. 8,688,698 B1) (hereinafter Black).

As per claims 23 and 35, AG teaches providing, by the one or more computing devices, the one or more prediction vectors as input to a suggestion model of the note prediction model (see remarks regarding claim 21); and 
But AG does not explicitly disclose: providing, by the one or more computing devices, data indicative of a first text entry input by a user as input to the suggestion model; 
wherein the set of predicted information comprises one or more suggested text entries determined based at least in part on the one or more prediction vectors and the data indicative of the first text entry.

However Black does describe this. Black at Figure 4 and corresponding description. Black teaches user entry (Figure 4 step 402 and corresponding description) that in view of the combination of references would be input to the suggestion model, such that the system would develop suggestions for text entries (Figure 4 steps 408 and 410 and corresponding description). It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Black into the combination of AG in order to provide, by the one or more computing devices, data indicative of a first text entry input by a user as input to the suggestion model; wherein the set of predicted information comprises one or more suggested text entries determined based at least in part on the one or more prediction vectors and the data indicative of the first text entry. This would have been clearly advantageous as it would permit users to benefit from autocomplete supplementation of what the system expects in a predicted note thereby improving user satisfaction.

As per claim 38, see examiner’s remarks regarding claims 23 and 35.

Claim(s) 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan in view of Gallant as applied to claim 21 above, and further in view of Lipton et al., Learning to Diagnose with LSTM Recurrent Neural Networks, retrieved on 16 July 2022, retrieved from parent file wrapper.

As per claim 30, AG teaches the computer-implemented method of claim 21, further comprising: 
training, by the one or more computing devices, the note prediction model based on a set of training data (Al Hasan at Figure 7 steps 702 and 704, and 0056).
But AG does not appear to explicitly disclose:
wherein training, by the one or more computing devices, the note prediction model comprises backpropagating, by the one or more computing devices, a loss function through the note prediction model.
However, Lipton teaches that training, by the one or more computing devices, the note prediction model comprises backpropagating, by the one or more computing devices, a loss function through the note prediction model.  Lipton at section 4.2 (“We attack this problem by replicating our static targets at each sequence step (Figure 2), providing intermediate targets offering a local error signal. This approach is partly inspired by the deep supervision technique that Lee et al. (2014) apply to convolutional nets. This technique is especially sensible in our case because we expect the model to predict accurately even if the sequence were truncated by a small amount.”) and section 6 (“To combat exploding gradients, we experimented with… truncated back-propagation.”  The error signal is the loss function and it is back propagated through the LSTM architecture of sec 4 and fig 1.) It would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lipton into the combination of AG in order to back propagate a loss function because that is generally how LSTM’s are trained and this would have been clearly advantageous in order to “combat exploding gradients…” which are computationally inefficient. See Lipton at section 6. The combination hereinafter AGL.

As per claim 31, AGL teaches the computer-implemented method of claim 30, wherein the training data comprises data indicative of a plurality of global visit notes (Al Hasan at 0032).

As per claim 32, AGL teaches the computer-implemented method of claim 31, wherein the training data comprises data indicative of a plurality of doctor specific visit notes (Al Hasan at 0055).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165